EXHIBIT A
                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


  IN RE: SOCIETY INSURANCE CO. COVID-
  19 BUSINESS INTERRUPTION                               MDL No. 2964
  PROTECTION INSURANCE LITIGATION
                                                         Master Docket No. 20 C 5965

                                                         Judge Edmond E. Chang

  This Document Relates to All Cases                     Magistrate Judge Jeffrey I. Cummings


 PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY AND WISCONSIN RULING
  DENYING MOTION TO DISMISS IN A SOCIETY INSURANCE COVID-19 BUSINESS
                          INTERRUPTION CASE

         In light of Society’s Notice of Wisconsin Ruling Dismissing Society COVID-19 Business

 Interruption Case (Dkt. 103-1), Plaintiffs, through undersigned Plaintiffs’ Co-Lead Counsel,

 respectfully submit this Notice of Supplemental Authority and Wisconsin Ruling Denying Motion

 to Dismiss in a Society COVID-19 Business Interruption Case regarding a recent Wisconsin state

 court ruling. Plaintiffs state as follows:

       1.      On January 29, 2021, Judge Laura Gramling Perez of the Circuit Court of Milwaukee

County, Wisconsin, denied Defendant Society Insurance’s Motion to Dismiss the complaint in

Colectivo Coffee Roasters, Inc. v. Society Insurance, Case No. 2020-CV-002597 (transcript attached

as “Exhibit 1”), a case in which the class-representative plaintiffs made many of the same allegations,

including that “Covid created a physical danger in and around the plaintiffs’ premises” (Hr’g Tr. at

42:1-10), that are at issue in the Bellwether Motions in this action and in which Society asserted many

of the same arguments as it does here under its standard-form policy language.

       2.      The Colectivo court held that the arguments presented in the Defendant’s Motion to

Dismiss were insufficient to warrant dismissal of plaintiffs’ claims. (Id. at 43:14-17.) Judge Perez first

                                                     1
rejected Society’s attempt to “conflate[ ]” the term “direct physical loss” with “damage” and found

that the Society policy was ambiguous with respect to whether a “dangerous condition in the

premises” triggered business interruption coverage. (Id. at 37:2-20.) Because such ambiguity must be

construed against the insurer under Wisconsin law, the court held this ambiguity foreclosed a

dismissal based on the contract language alone. (Id. at 37:20-24.)

       3.      The Court then emphasized that factual arguments about whether there was direct

 physical loss or damage were not appropriate for disposition in a motion to dismiss: “Certainly the

 defense raises interesting and very material factual arguments, and those are arguments that I think

 are appropriately made at some point in this lawsuit, but it is certainly not the rule of this court at

 this point to resolve factual disputes . . .” (Id. at 43:17-22.) Specifically, the Court noted that the

 plaintiffs’ complaint in that case, like the Bellwether Motions, included “scientific and factual”

 support for the allegations that “Covid was widespread and likely was present in the plaintiffs’

 restaurants and the plaintiffs’ premises at the time of the governor’s March 2020 orders.” (Id. at

 42:11-17.)

       4.      Moreover, Judge Perez noted that the plaintiffs had adequately plead that Governor

 Evers’ Executive Orders caused a physical loss of the plaintiff’s property. (Id. at 43:25-44:2.) In a

 similar vein to its holding on allegations of direct physical loss, the Court emphasized that questions

 of whether the plaintiffs “‘could still continue [their] business unabated and in another manner,’ . . .

 again bring factual issues to bear that are not appropriately considered by this Court in connection

 with a motion to dismiss.” (Id. at 44:4-10.)




                                                    2
Dated: February 2, 2021

                          Respectfully submitted,

                          /s/ Timothy W. Burns
                          Timothy W. Burns
                          BURNS BOWEN BAIR LLP
                          One South Pinckney Street, Suite 930
                          Madison, Wisconsin 53703
                          Telephone: 608-286-2302
                          tburns@bbblawllp.com
                          Shelby S. Guilbert, Jr.
                          KING & SPALDING LLP
                          1180 Peachtree Street, NE, Suite 1600
                          Atlanta, Georgia 30309
                          Telephone: 404-572-4697
                          sguilbert@kslaw.com

                          Shannon M. McNulty
                          CLIFFORD LAW OFFICES, P.C.
                          120 North LaSalle Street, #3100
                          Chicago, Illinois 60602
                          Telephone: 312-899-9090
                          smm@cliffordlaw.com

                          Adam J. Levitt
                          DICELLO LEVITT GUTZLER LLC
                          Ten North Dearborn Street, Sixth Floor
                          Chicago, Illinois 60602
                          Telephone: 312-214-7900
                          alevitt@dicellolevitt.com

                          W. Mark Lanier
                          THE LANIER LAW FIRM PC
                          10940 West Sam Houston Parkway North
                          Suite 100
                          Houston, Texas 77064
                          Telephone: 713-659-5200
                          WML@lanierlawfirm.com

                          Plaintiffs’ Co-Lead Counsel




                           3
EXHIBIT 1
 1   STATE OF WISCONSIN   CIRCUIT COURT   MILWAUKEE COUNTY
     -----------------------------------------------------
 2
     COLECTIVO COFFEE ROASTERS, INC.,
 3   ET AL.,

 4           Plaintiffs,          CASE NO. 2020-CV-002597

 5            vs.

 6   SOCIETY INSURANCE,
     A MUTUAL COMPANY,
 7
             Defendant.
 8
     ------------------------------------------------------
 9                   MOTION TO DISMISS HEARING
     -----------------------------------------------------
10
            BEFORE THE HONORABLE LAURA GRAMLING PEREZ,
11                      CIRCUIT COURT JUDGE
                         JANUARY 29, 2021
12

13

14
                           APPEARANCES:
15

16   JAY URBAN, Attorney at Law, appeared on behalf of
     plaintiffs via Zoom telephone conference.
17
     JANET CAIN AND HEIDI VOGT, Attorneys at Law, appeared on
18   behalf of the defendant via Zoom telephone conference.

19

20

21                    GEORGENE L. LITTLEFAIR
                     Official Court Reporter
22

23

24

25
 1                    TRANSCRIPT OF PROCEEDINGS

 2

 3             THE CLERK:    Case Number 2020-CV-002597,

 4   Colectivo Coffee Roasters, Inc., et al. versus Society

 5   Insurance, A Mutual Company.     Your appearances,

 6   please.

 7             MR. URBAN:    Jay Urban of Urban and Taylor

 8   appears for the plaintiffs in this action.     It's also an

 9   allegation of a class action.

10             MS. CAIN:    Janet Cain and Heidi Vogt on behalf

11   of Society Insurance.

12             THE COURT:    Good morning, everybody.   We're here

13   today for a hearing on Society's motion to dismiss the

14   complaint.

15             Before we talk about the merits of the motion,

16   I'll note for the record that we're conducting the

17   hearing today, perhaps ironically, given the allegations

18   of the complaint, during a nationwide health emergency as

19   a result of the Covid-19 Pandemic, and because of orders

20   that have been entered by the Chief Judge of the First

21   District Circuit Court, we're not able to safely and

22   appropriately meet in person in the courthouse in order

23   to conduct our hearing.     Because of that we're conducting

24   the hearing remotely using the Zoom platform.

25             All three counsel and I are appearing using both
 1   a video and an audio feed.     Madam clerk, madam court

 2   reporter and my law clerk are participating using only an

 3   audio feed, and there are a number of people connected

 4   with Society who are essentially observing today who are

 5   appearing using either an audio feed or by telephone.

 6            In order to insure that the hearing is open to

 7   the public, we are streaming it live on YouTube.

 8            Mr. Urban, I assume you don't have any objection

 9   to proceeding in this fashion today?

10            MR. URBAN:    No, I follow the rules.

11            THE COURT:    Ms. Cain, I assume you don't either?

12            MS. CAIN:    No, no objection.

13            THE COURT:    All right.   Good.   So let's talk

14   about the motion.     I have had the opportunity to review

15   the parties' submissions so you should know I have read

16   through the briefs.     I may have a couple of questions for

17   both sides as we proceed.

18            But, Ms. Cain, I guess I'll turn things over to

19   you.   Is there anything you'd like to particularly point

20   my attention to or emphasize or add to your brief the

21   arguments in your briefing?

22            MS. CAIN:    Yes, thank you, Judge.     As you know,

23   the plaintiffs are alleging that their business

24   operations were suspended due to the pandemic and the

25   government orders limiting their operations to take-out
 1   and delivery service, and therefore they claim they are

 2   entitled to coverage under the Society policies for their

 3   business income losses.

 4           The policies provide business income and extra

 5   expense coverage when operations are suspended due to,

 6   quote, "direct physical loss of or damage to covered

 7   property," and as I'm sure the Court is aware that's

 8   really the key term that we're here to discuss today.

 9           The plaintiffs claim that the partial temporary

10   loss of use of their property is direct physical loss of

11   property and that Covid-19 was, quote, on or around,

12   unquote, their property, and it was physically damaged by

13   the presence of Covid-19.

14           Under Wisconsin law and the cases from a

15   significant majority of other jurisdictions that have

16   addressed this term, "physical loss of or damage to

17   property," the plaintiffs have not sustained either loss

18   of or damage to their property so as to trigger coverage

19   under the policies.

20           As this Court knows, one judge in Wisconsin,

21   Judge David Weber in Door County, has addressed a similar

22   situation.    He held that a governor's order regulating

23   the use of property is not a direct physical loss of

24   property.    He thoroughly analyzed the claim of

25   Al Johnson's, a restaurant in Door County, for business
 1   income loss when it changed its business operations to

 2   take-out and delivery only due to Governor Evers'

 3   orders.   And he said, "The government order is not a

 4   physical loss, and therefore Al Johnson's suspension of

 5   its operations was not caused by a physical loss."

 6             In addition, Judge Weber said that there had

 7   been no physical event at Al Johnson's property that led

 8   to the suspension of its operations such as there was in

 9   the Manpower case, which was cited by the plaintiffs and

10   which I replied to in our reply brief.   In that case the

11   court found a physical loss did exist because there was a

12   collapse of the building that the insured's business was

13   in, and that collapse was a physical event that created a

14   physical barrier between the insured and its property.

15             Here, like in the Al Johnson's case, there was

16   no physical event and no physical barrier between the

17   plaintiffs and their properties.   In fact, they continued

18   to use their properties throughout the pandemic.     The

19   plaintiffs argue in their brief and I imagine will argue

20   today that this case is different from Al Johnson's

21   because Al Johnson's did not make an allegation that

22   Covid-19 was present on its property, whereas they have

23   made such an allegation here.

24             However, the plaintiffs can't rest on

25   speculative allegations or legal conclusions to survive a
 1   motion to dismiss.     They must allege facts that plausibly

 2   suggest that they're entitled to relief, and their

 3   allegation that Covid-19 was on or around their property

 4   and it has rendered their property unsafe and unfit for

 5   use is nothing more than a speculative allegation and a

 6   legal conclusion.

 7               This Court shouldn't accept that allegation as a

 8   well pleaded fact sufficient to survive a motion to

 9   dismiss.     However, even if it could be shown that

10   Covid-19 was on their premises, it wouldn't be sufficient

11   to show that Covid-19 caused damage to their

12   property.     The property wasn't damaged or altered in any

13   way by the virus.     They don't say there was a physical

14   event that affected their property such as in

15   Manpower.    They don't allege that their property is in

16   need of repair due to a physical change.     They don't say

17   that someone with Covid-19 was ever present on their

18   property.     They don't allege how the virus physically

19   affected their property at all.     They only say it was on

20   or around the property.

21               Courts addressing Covid-19 coverage issues in

22   other jurisdictions have made it clear that the virus

23   doesn't harm property, and other than a conclusory

24   allegation that their property was damaged the plaintiffs

25   do nothing to refute this.
 1           For example, in the case Uncork & Create, which

 2   was cited in my brief, a case out of West Virginia, the

 3   court stated "The novel Corona virus has no affect on the

 4   physical premises of a business."   An Illinois case,

 5   Sandy Point Dental, held that the Corona virus does not

 6   physically alter the appearance, shape, color, structure

 7   or other material dimension of property.

 8           And in Wisconsin the case law interpreting what

 9   physical loss is suggests that without an alteration

10   there's no physical loss.   Judge Weber found those

11   Wisconsin cases that I've cited in my brief to be

12   persuasive on what physical loss means.    Those cases held

13   that physical loss means tangible destruction of property

14   or physical damage to property such as an alteration in

15   appearance, shape, color or other material dimension.

16   Even Couchon Insurance, a well known authority, states

17   that the requirement that the loss be, quote, physical,

18   closed quote, is widely held to preclude claims when the

19   insured merely suffers a detrimental economic impact

20   unaccompanied by a distinct demonstrable alteration of

21   property.   An unfounded allegation that the virus caused

22   physical property damage or loss cannot be accepted

23   without support for this proposition, especially in light

24   of the many cases that it held that it simply doesn't

25   affect property at all.
 1            Despite plaintiffs' allegation that their

 2   property was unfit for use, they pointed to absolutely no

 3   damage to or physical change in their property

 4   whatsoever.    In fact, they've continued to use their

 5   property to prepare their product and to deliver their

 6   product to customers.    Employees continue to work on

 7   their property.    Customers and delivery service employees

 8   are collecting orders on their property.    The property

 9   hasn't been affected at all.    It's in the same condition

10   today that it was in the day before Governor Evers issued

11   his order.    The only thing that's been affected is how

12   the plaintiffs can use the property, and that was

13   affected by a government order, not by any physical

14   change or intrusion on the property.

15            Other courts that have addressed complaints that

16   alleged that the virus was present and that it damaged

17   property and still denied coverage.    For example, in a

18   recent case in Georgia, Johnson vs. Hartford Financial

19   Services Group, which is also cited in my brief, the

20   Northern District of Georgia Federal Court held that even

21   though the plaintiff alleged there was an infiltration

22   and proliferation of the virus which caused a physical

23   loss of or damage to their premises, this wasn't

24   sufficient to trigger coverage, and the court granted the

25   insurer's motion to dismiss.    The court held that even if
 1   it considered the mere presence of Covid-19 to be enough

 2   to cause a direct physical loss of or damage to property,

 3   the plaintiff still didn't state a facially plausible

 4   claim.     The plaintiff never alleged that Covid-19 was

 5   ever actually on their premises.      There was no allegation

 6   of anyone on the premises with the virus.      The plaintiffs

 7   just alleged that because of the high number of cases in

 8   Georgia and the ease of person to person transmission it

 9   must have been on their premises.      The court said this

10   was conjecture and speculation, and the plaintiff can't

11   rely on speculation and conjecture to survive a motion to

12   dismiss.

13              The plaintiffs' allegations in this case are

14   equally speculative, and there's no allegation that

15   anyone was on their premises at all with the virus at

16   anytime.     This case involves restaurants that had to

17   temporarily change their operations to take out and

18   delivery only because the governor ordered them to cease

19   in-person dining to stop the spread of Covid-19.      They

20   didn't cease to change their operations because there was

21   physical loss of property or physical damage to their

22   property.     There simply wasn't.   The policy requires

23   direct physical loss of or damage to property that caused

24   suspension of operations.     There's nothing physical about

25   the governor's orders as Judge Weber and so many other
 1   courts across the country have recognized.     There wasn't

 2   a fire, an earthquake, no collapse that affected the

 3   property that led to the suspension of their operations.

 4   There was simply an order.

 5            Now, the plaintiffs have argued that there can

 6   be loss of property without damage to property.       This is

 7   true in some situations, as some courts have found loss

 8   to mean permanent dispossession of property, even without

 9   any damage to the property.     Here there was no permanent

10   disposition.     The governor's orders were temporary, not

11   permanent.     Furthermore, the plaintiffs were not

12   dispossessed of their property at all.     They continued to

13   have access to it.     They continued to use it.   Their

14   employees still showed up for work, even when the dining

15   room was closed to the public.     Their property was and

16   still is in their possession.     In fact, nothing prevented

17   the plaintiffs from using their dining rooms.      They just

18   couldn't use them to serve customers.     All that changed

19   was how their property could be used for a temporary

20   period of time.

21            The cases relied on by the plaintiffs that have

22   found loss of property without physical damage to

23   property involve some physical force or intrusion that

24   compromises the property making it uninhabitable or

25   unusable such as the collapse in Manpower, soot and smoke
 1   from a wildfire, an accumulation of gasoline that

 2   infiltrated property or rock falls from an unstable

 3   retaining wall, all of which resulted in physical

 4   compromise to property and inability to inhabit the

 5   property.   On the contrary, Covid-19 has no effect on the

 6   physical property of plaintiffs' businesses.

 7            Furthermore, unlike those cases, Covid-19 did

 8   not make plaintiffs' property uninhabitable or unfit for

 9   use as I've already stated.   They continued to inhabit

10   the property and to use the property throughout the

11   pandemic even though the virus was allegedly on or around

12   the premises.

13            As one court recently stated, plaintiffs

14   maintain their inability to use their property

15   constitutes a direct physical loss.   The court does not

16   agree.   Plaintiffs' loss of usability did not result from

17   an immediate occurrence which tangibly altered or

18   disturbed their property in some perceptible way.     The

19   order merely temporarily halted plaintiffs' business

20   operations, and that case is Drama Camp Productions, 2020

21   West Law, 8018579, out of Alabama, decided on December

22   30, 2020.

23            Furthermore, the business income coverage is

24   triggered when there's a direct physical loss of or

25   damage to property, which I've explained there wasn't,
 1   but only for the period of restoration.    That period is

 2   defined in the policy as the period of time after direct

 3   physical loss or damage until the date when the property

 4   should be repaired, rebuilt or replaced.    Here the

 5   plaintiffs' property did not need repair, rebuilding or

 6   replacement due to the presence of Covid-19, the alleged

 7   presence of Covid-19, or Governor Evers' order.     This

 8   provision would make no sense if physical damage did not

 9   occur.   A temporary partial loss of use of property, the

10   loss alleged by the plaintiffs here, is not something

11   that can be repaired, rebuilt or replaced as those terms

12   are commonly understood.   Judge Weber made specific

13   reference to this clause in deciding the Al Johnson's

14   case stating, quote, repaired, rebuilt, replaced.      Seems

15   to me that this means the loss of use without more does

16   not constitute direct physical loss or damage, closed

17   quote.

18            Another court applied common canons of

19   construction and stated, "If we construe direct physical

20   loss or damage to require actual harm, it gives effect to

21   the other provisions of the policy."   Considering all

22   these terms of the policy together, it's clear that there

23   must be direct physical loss of or damage to plaintiffs'

24   property which requires repair, rebuilding or replacing

25   in order to trigger coverage.   Loss of use of property
 1   due to a governor's order is not physical loss of

 2   property, and no property needs to be repaired in order

 3   for the plaintiffs to carry on their operations.

 4   Therefore, under the clear policy language, the business

 5   income and extra expense coverages do not apply.

 6              The plaintiffs also claim they're entitled to

 7   coverage under the civil authority coverage of the

 8   policy.    They had merely alleged in their complaint that,

 9   quote, The governor's orders prohibit access to other

10   venues and businesses in the immediate areas around

11   plaintiffs' businesses," but do not indicate what those

12   businesses are, where those businesses are or what type

13   of physical damage those other businesses have allegedly

14   sustained.    There are multiple requirements to trigger

15   civil authority coverage and plaintiff doesn't meet any

16   of them.

17              First, just as the plaintiffs do not plausibly

18   allege damage to their own property, they don't plausibly

19   allege damage to other property.    They can only speculate

20   that Covid-19 was on their own property and can only

21   speculate it was on other property, and they can't show

22   that even if it was present it caused any physical damage

23   at all.

24              Second, the plaintiffs can't show that any civil

25   authority prohibited access to their property because of
 1   damage to other property.     They have not alleged the

 2   governor's orders were issued because of damage to any

 3   property, much less property that was in the immediate

 4   area of their property.     The orders were issued because

 5   Governor Evers wanted to stop the spread of the virus

 6   among groups of people.     It was a ban on mass gatherings

 7   telling people they were safer at home, not that they

 8   couldn't go to restaurants because those restaurants were

 9   physically damaged.   Even if there was damage to

10   neighboring property, plaintiffs have not alleged that

11   that damage to other property led to an action by civil

12   authority to prohibit them from accessing their own

13   property.   The orders were not issued in response to

14   neighboring property that was damaged.

15           Third, access to the plaintiffs' property was

16   not prohibited.   The order allowed access to the

17   property.   It didn't prohibit access.    Limiting access to

18   a part of the plaintiffs' property for dining service is

19   not prohibiting access to their property.     For these

20   reasons the civil authority coverage is not applicable.

21           The plaintiffs also claim they're entitled to

22   coverage for loss of business income under the

23   contamination coverage provisions of Society's

24   policies.   Again, there are several requirements to

25   trigger this coverage which are present here.     First and
 1   most importantly, there was no contamination as that term

 2   is defined in the policy.   That term is defined as a

 3   defect, deficiency, inadequacy or dangerous condition in

 4   their products, merchandise or premises.      It's illogical

 5   to say that there was a defect, deficiency, inadequacy or

 6   dangerous condition in products that they continued to

 7   produce at property they continued to use on a daily

 8   basis.   If the plaintiffs' products were defective,

 9   inadequate or presented a dangerous condition, plaintiffs

10   couldn't have continued to sell them but they did.      If

11   the plaintiffs' premises were defective where there was a

12   dangerous condition on the premises, employees, customers

13   and delivery drivers would certainly not have been

14   allowed on the premises to prepare food or pick up food,

15   but they were.   The possible speculated presence of

16   Covid-19 on plaintiffs' premises, which they continued to

17   use, does not meet the definition of contamination.      Even

18   if it did, however, contamination must result in an

19   action by a public health or governmental authority to

20   prohibit access to the premises or production of their

21   products.   That did not happen.     There was no prohibition

22   of access, as I explained, and no prohibition on

23   production of their products.      The governor's orders were

24   not issued because of contamination.      They were issued to

25   stop the spread of virus among people.
 1           THE COURT:     Ms. Cain, if I could just interrupt

 2   for a moment.    Isn't one of the plaintiffs' products

 3   dine-in meal service?     Wasn't that a part of the

 4   plaintiffs' product?

 5           MS. CAIN:    I don't think that's a part of the

 6   plaintiffs' product.     I think that is one of the services

 7   that the plaintiffs --

 8           THE COURT:     So isn't it a service that they

 9   provide, then?    That's part of their business is

10   providing full-service dining services.     So you seem to

11   argue that they were able to fully continue to provide

12   their product or carry on their business, but isn't part

13   of their business allowing people to come in and sit down

14   at their tables and order food and drink and stay there

15   to consume it?

16           MS. CAIN:    That is part of their business.      I

17   can't dispute that that's part of their business, but

18   they weren't prohibited from operating their

19   business.   They were just told that they had to limit or

20   restrict the way they operated their business.        There

21   still was no contamination on the premises caused by

22   Covid-19.

23           THE COURT:     Okay.   Let me back up a little bit.

24   You're using the word "loss" -- the word "damage"

25   sometimes interchangeably here.     There in the policy
 1   there is coverage for a covered cost of loss.        Covered

 2   costs is defined as a direct physical loss.        If there is

 3   coverage, and I'm essentially describing my understanding

 4   of the policy, and then I'm going to ask you if I'm

 5   missing something.     If coverage, then, a type of loss

 6   that is compensable is direct physical loss of or damage

 7   to covered property.     So this language regarding damage

 8   to covered property really isn't language that's

 9   incorporated in the definition of the type of loss that's

10   covered.    It's really a part of the definition of the

11   damages that are compensable.        Do you understand what I'm

12   getting at?    Am I missing something somehow?      So there

13   are kind of two steps.     First of all, is there covered

14   loss?   And then the second step, if there is, what is the

15   insured able to collect for?     And my reading of the

16   policy says that to answer the question of whether

17   there's a covered loss you look at whether there's a

18   direct physical loss.     If there is, then to answer the

19   question of what losses, what damages is the insured able

20   to recover?    The answer is they're able to recover their

21   direct physical loss over damage to covered property.          So

22   there's sort of two different definitions at issue

23   here.   Am I right about that?       Do you get what I'm

24   getting at?

25              MS. CAIN:   I think so.    Under the business
 1   income coverage, they're entitled to recover for the

 2   business income due to suspension of operations caused by

 3   a direct physical loss of or damage to property.

 4           THE COURT:    Right.     So the first issue is was

 5   the cause of this a direct physical loss?

 6           MS. CAIN:    True.

 7           THE COURT:    And your argument is essentially

 8   that the plaintiff has not alleged and cannot allege that

 9   they have suffered a direct physical loss, that there's

10   not a covered cause of loss here?

11           MS. CAIN:    True.

12           THE COURT:    All right.     I'd like to -- so our

13   time is running short, and I do have a remaining calendar

14   today, and, as I said, I have read the parties'

15   submissions.   So I'd like to give Mr. Urban an

16   opportunity to respond.      I'll give you a chance,

17   Ms. Cain, on rebuttal briefly, but I'd like to turn

18   things over to Mr. Urban if I can.

19           MS. CAIN:    Sure.     And that's fine because I've

20   gone through the three types of coverage that they're

21   alleging they're entitled, and so I think this is a good

22   time for you to move to Mr. Urban.

23           THE COURT:    Thank you.

24           Mr. Urban.

25           MR. URBAN:   Thank you, Your Honor.     So this
 1   happens now and then, but what we have here is in the

 2   very early stages of this case a motion to dismiss.        A

 3   motion to dismiss is a fatal sanction in a case.       It says

 4   not only is the courthouse closed to you, but you don't

 5   even get a chance to describe what your business is.           You

 6   don't even get a chance to describe what your losses

 7   are.     It's asking you, Your Honor, to put your hand on

 8   the scales of justice and quash it, and they're asking

 9   you to do it, not in this case, in other cases.

10              So I see this debate all the time of which case

11   did I bring?     Because I'm sitting here looking at

12   Ms. Cain and I'm sitting here looking at the Society

13   briefing and I'm sitting here looking at their policy,

14   and I'm saying to myself, "This ain't my case.     These

15   ain't my clients," because they're not.     My clients are

16   the clients that have a dine-in service only.     This

17   business that they were all engaged in carry-out and they

18   could instantly flip the switch, I rejected those cases

19   from time to time.     There has to be a situation here

20   where you cover your losses.     I'm actually surprised, and

21   I know we have some Society people on the telephone

22   today.     I'm actually surprised that Society took such

23   great lengths to basically corner the market on writing

24   policies for bars and restaurants to have such little

25   regard for the various different ways of how bars and
 1   restaurants work.

 2              I put myself through college and law school

 3   working in bars and restaurants, and what I'm hearing

 4   today has very little to do with the true operations of

 5   those things.     For example, we represent bars.   You can't

 6   take out drinks from a bar.     So when your bar is

 7   closed -- because Covid is everywhere.      Covid is in the

 8   air.     Covid is worse than smoke.   Smoke you can at least

 9   see where it is.     Covid is literally every single place,

10   and even if you don't have Covid, you can still transmit

11   Covid.     And in March of this year, in April of this year,

12   continuing all the way to this point, we know less than

13   ten percent about Covid, but we know it is everywhere,

14   and we know what Society's policy is.      We know it doesn't

15   have an exclusion to Covid.     It does not have a virus's

16   exclusion in its policy.     That hasn't even been addressed

17   or talked about here.     So this is an all-risk policy, and

18   they're trying to reinvent the facts that we pled because

19   we have pled -- there's two purposes, like you said, of

20   physical loss.     There's direct physical loss and then

21   there's physical damages.     Those are not interchangeable

22   and we pled both.

23              If Covid is everywhere, there's lots of ways

24   that it can be loss.     Many of my clients did not go to

25   their premises.     What did they use their open dining
 1   rooms for?    They were supposed to convert their in-house

 2   five-course hopefully someday Michelin star restaurant

 3   into a storage facility?     We didn't know back when this

 4   happened what surfaces would do.

 5            Look, Your Honor, look what pains you took in

 6   the Milwaukee County Task Force on Covid to present your

 7   rendered surfaces to antibacterialize, to put up

 8   Plexiglas so much that I've remarked, "It looks like a

 9   hockey rink in there."     And these are all of the things

10   that come out in a case factually.     That's not the case

11   that they're trying to defend against.     That's the case

12   we brought.    We've brought the case that the virus is

13   everywhere.    We cited the science in our brief, and

14   they're trying to make this Court also something that

15   you're not, Your Honor.     Are you the Court of Appeals or

16   the Supreme Court of Georgia?     Are you the U.S. Supreme

17   Court?   There is no case, no case, interpreting the

18   Society insurance policy.     Every single case that they

19   cited in their thick brief involves a different insurance

20   policy, a different restaurant, in a different state,

21   with a different set of laws.

22            We know what Wisconsin laws require, and that is

23   any, any, ambiguity in a policy about what physical loss

24   is or isn't is subject to interpretation.     The closest

25   thing we have is what Judge Edelman ordered in his ruling
 1   in his case, which wasn't a Society policy.       That was an

 2   ISO policy which is really important.     The Society could

 3   have adopted ISO forms and had a case exactly like all

 4   those other cases that it cites.     It didn't.    It chose to

 5   write its own policy.

 6           THE COURT:   Mr. Urban, if I could interrupt and

 7   ask you two questions:   I'm confused because you're

 8   referring to Judge Edelman.     Are you referring to Judge

 9   Weber in the Door County case, or is there a different

10   case you're referring to that I don't have in mind right

11   now?

12           MR. URBAN:   On that particular point -- this is

13   a problem of preparation.     We put everything in our heads

14   and then we spit it out too fast.     The Manpower case,

15   Your Honor, the federal case, where Judge Edelman

16   addressed the direct physical loss and noted specifically

17   with that language that it can include loss of use.        I

18   was more or less responding to the question that you

19   asked Ms. Cain kind of how these things are

20   different.   It sounds like you've already appreciated the

21   difference in articulation between it's an and/or

22   proposition to the physical, not just the loss of use.

23           THE COURT:   And can I also ask:    So you say that

24   all of the other cases that have been decided sort of on

25   this issue related to Covid over the past, I suppose,
 1   year, nine months, involve other policies.       Do any others

 2   involve a Society policy similar to this one?

 3              MR. URBAN:    The only case that involves a

 4   Society policy that is this same policy is the

 5   Al Johnson's case, and I'll address that in a moment.

 6   And nobody else has -- Al Johnson's case was about one

 7   business operation that I know because one of the bars

 8   and restaurants that I worked in was in Door County, has

 9   goats on its roof.       So just there it's a completely

10   different business entity.       They only asked to analyze

11   that policy, and their complaint is completely different

12   than our complaint.       We didn't plead the same things that

13   they pled.     Judge Weber in that case, which, again, it's

14   instructive.     It's another circuit court judge that

15   looked at things.       But you're not the Court of Appeals

16   judge in that case.       That judge's job was to apply this

17   policy to what Al Johnson's alleged, and at the end of

18   that decision the whole reason for that decision is that

19   the judge said several times throughout the

20   hearing.     They didn't plead what we pled here, which was

21   there was contamination of the premises, that there was

22   loss of use, those kind of things.       They didn't plead

23   that.   He asked them to plead it.      They didn't amend

24   their complaint ever.

25              We analyzed this case and quoted science.       The
 1   closest case that actually we could find about this

 2   situation is the Sentinel Management case that we cite in

 3   the Minnesota Court of Appeals.   Again, general

 4   authority, but if you want to look at some general

 5   authority, and it talked about asbestos fibers not

 6   physically altering the business structure, but there was

 7   still a physical loss because of the danger of asbestos

 8   and that it's airborne.

 9            So we're dealing with, just like you said even

10   before we started the hearing, Your Honor, we're dealing

11   with some very specific things here, and what Society is

12   asking you to do is to assume that every single other

13   policy that they cited in their brief is Society; it's

14   not, that every single entity is Al Johnson's; they're

15   not, and our complaint isn't even the same complaint as

16   Al Johnson's.

17            Our amended complaint alleges all these things,

18   and we're only supposed to be looking at the four

19   corners, and I come into this hearing today in my Zoom,

20   and I've been to all these restaurants I represent, and

21   they don't operate in any way that the way Society is

22   saying that they operate.   You even observed yourself

23   some of them are dine-in, some are other ones.     Tandem,

24   who is the other named plaintiff, for example, also has a

25   World Central Kitchen component of it, so actually those
 1   parts of their operations in the pandemic were not

 2   affected.    So this is -- these are discussions that we

 3   have at the motion for summary judgment stage.          What

 4   we're talking about here is the heavy hand of the courts

 5   saying you're not getting the chance to explore these

 6   cases.    At the notice pleading, we pled direct physical

 7   loss.    We pled the civil authority.      They're just trying

 8   to interpret what that civil authority means.          The

 9   governor said, "Stay home."        That includes the

10   restaurateurs.     You're to stay safe, stay home, and

11   they're saying that you can just willy-nilly walk around,

12   go to your property.     I wouldn't do that.     You'd have to

13   have a gun to my head to have me eat at a

14   restaurant right now.     So this just completely is taking

15   out of context this public health crisis that we've never

16   been in before.     The closest thing we've had is the SARS

17   virus, where, by the way, a lot of those other policies

18   cited by Society put virus exclusions in their policy.

19   Society chose not to.     After SARS a whole wave of those

20   policies came to do that.     And now they want to quibble

21   with what the civil authority means and that you can just

22   show up to work.

23             I heard Society argue today that all the

24   employees just stayed.     What?     That's baffling to me.

25   These folks shut down because you have an airborne virus
 1   that can go anywhere and can affect anything.       It can

 2   even transfer it out on me.     And you're being asked to

 3   impose the ultimate sanction to say we're not even going

 4   to let the justice system consider what these losses are

 5   and what all these hundreds and thousands of businesses

 6   are throughout the state of Wisconsin based on the

 7   obligations that there is a physical loss under their

 8   individual policy.     They're trying to make this case that

 9   case, and so there's five things that they're trying to

10   do to make you put that hand of justice on you on the

11   scales.

12             First, they want you to change or ignore law of

13   a motion to dismiss which is the four corners of the

14   complaint and the inferences from that complaint.        Notice

15   pleading.     Did we plead the case?   Yes.   Did we plead

16   different than Al Johnson's?    Yes.   We alleged direct

17   physical loss and damage to the property.

18             Interpretation of insurance policies also is

19   well known, and that's an ambiguity taking these things

20   into consideration.     Their policy has not been analyzed

21   before by the Court of Appeals or the Supreme Court in

22   this state.     You are the de novo person to do that.       None

23   of those other cases are binding because they're not in

24   Society and the Door County is not binding because it's

25   not the same case.
 1                Second, they want you to compare it to that

 2   same case.    They want you to say this case is just like

 3   Al Johnson's, and it's not.   We both can read the

 4   complaint in that case and the judge said, "If these two

 5   things were pled, I wouldn't be doing this."      He even

 6   said, "I think a Court of Appeals might even have to look

 7   at me."    It was a skin-of-the-teeth decision.    I read it

 8   again this morning.    He even said, "Sometimes I have to

 9   make a close call here, but I have to make it on the four

10   corners of the complaint or the inferences from the

11   complaint."

12             Third, they want you to change their policy to

13   be like these other policies.    We can't do that, Your

14   Honor.    Our clients pay good money for these policies,

15   and they purchased these policies that they had no hand

16   in drafting that don't have virus exclusions.      The

17   contamination clause is an all-risk policy, and they

18   defined it as direct physical loss or damage.      It's not

19   an ISO policy.

20             And then the fourth thing that I already talked

21   about is what we've already been talking about is they

22   also want you to change the business's practices, so they

23   want to embed in their argument that the governor shuts

24   you down, have everybody show up to work tomorrow and

25   just start taking out for people.    At that point would
 1   you even order something from a place?         We haven't even

 2   gotten into the whole facts of this case of all the food

 3   product that had been spoliated because they had to leave

 4   the process in the property.      We don't know at that

 5   point.    Do you know what a restaurateur in March was

 6   thinking?     Half of my clients closed their properties

 7   before the governor ordered it just because it was

 8   unsafe.     If you're told that there's asbestos in your

 9   property and there's fibers in the air, a responsible

10   business says there's a direct physical loss on my

11   property here.     It's in the air.   It's everywhere.     If we

12   knew we could spot it, we wouldn't be in a pandemic

13   because we could avoid it.

14             And the fifth thing that they want to do is they

15   want to change the civil order from the governor and use

16   that as their heavy hand to kick it out of court to say,

17   "You can still go to your property.      You can still have

18   all your staff go to your property."      Is that really what

19   we're dealing with here in a pandemic?         That we have this

20   virus that's everywhere.      It's airborne.     It's

21   toxic.    It's lethal.    And we're just supposed to do

22   business as usual, turn on the spigot, and so all these

23   arguments that Society is ultimately making that I'm not

24   going to address here today, but I could, all have to do

25   with profitability.      That's just damages.     I think you
 1   even noted that in your question.     Well, if you can't do

 2   dine-in, and could you do dine-in?     Could you mitigate

 3   your damages?     Could you evolve your restaurant to do

 4   something else?

 5            Right now, for example, there's a bill pending

 6   before the legislature to allow bars to serve cocktails

 7   to go or your restaurants to serve cocktails to go.

 8   Those are damages arguments.     Those are damages for a

 9   jury.   Those are considerations for summary judgment.

10   That's after we have discovery.     There hasn't been any

11   discovery in this case.     Out of the gate there wasn't

12   even an answer.     It was just denied based on the policy.

13   Most of these policies were denied within 24 hours of

14   submitting a claim.    There was no investigation.

15            And so we have a virus, like I said, that is

16   absolutely everywhere.     That is a physical loss.   It's a

17   physical virus.     It's airborne and it can't be seen, and

18   you're being asked to put the heaviest hand on the scales

19   of justice that there ever is, which is a motion to

20   dismiss to say you can't even come here and explore all

21   the allegations that you made based on the facts of this

22   case and the facts of this policy in the State of

23   Wisconsin with these laws.

24            So the closest thing we have is the Edelman

25   decision, the Manpower decision, that talks about some of
 1   these issues, but not all of these issues, and that case

 2   allowed the case to go forward because Judge Edelman

 3   ruled that he rejected the ISOP's argument -- ISOP is the

 4   defense insurance policy in that case -- that a peril

 5   must physically damage property.     He rejected that.     He

 6   said there could also be other types of physical losses

 7   and so forth, including loss of use of the property, and

 8   just because you can go to a property doesn't mean you

 9   can make profit like the year before or even make money

10   like the year before.     I mean, I would imagine that

11   Society has denied claims before when people tried to

12   say, "Someone stole my cappuccino machine," and then they

13   go evaluate the cappuccino machine and your cappuccino

14   machine was broken.     "It wasn't our fault."   It's just

15   like being in a car accident.     "Oh, you damaged the

16   fender of my car."     "No, that was preexisting damage.

17   That damage was there from before."     This is a situation

18   that's different.     This has to do with losses arising out

19   of Covid out of something that's airborne.

20            So I know that the Court has a calendar and time

21   is short.   I took special attention.    I did not want to

22   read.   I think my key did a very nice brief.     I thought

23   their brief was very good, too.     It just isn't this case.

24   And so we, of course, briefed this, but I wanted to just

25   kind of highlight it for the Court some of the ways that
 1   this case is pled and how this is really a very important

 2   issue and an issue of very, very first impression for

 3   this Court, and if I were the judge, I would want to have

 4   a lot more information.    And I'm not saying we didn't

 5   plead enough because we did.    I would be wanting to

 6   consider these issues in the confines of a summary

 7   judgment after there are facts, because right now the

 8   facts that are being stated are the way that you're being

 9   asked to interpret the policies of these facts are not

10   this policy, and they're not the way that these

11   businesses operate.    Maybe some of them, and maybe those

12   cases will get rejected down the road.       For example, I

13   don't represent any -- we made some class allegations,

14   but if somebody has a property that is just a

15   drive-through -- like the McDonalds drive-through window,

16   yes, you can eat in the property, but if you can

17   immediately pivot to being something else, those are

18   damages arguments, extent of damages arguments.

19           THE COURT:     Thank you, Mr. Urban.

20            Ms. Cain, anything briefly on rebuttal?

21           MS. CAIN:     Just briefly, Judge.    I did refer the

22   Court several times to the standard on a motion to

23   dismiss and the Data Key Partners case in Wisconsin is

24   one we cited in our brief, and it pretty much sets forth

25   in detail what the Court is looking for on a motion to
 1   dismiss and what the plaintiff needs to do.     And he has

 2   to make well pleaded allegations that establish that he's

 3   entitled to the relief that he's seeking.

 4            Mr. Urban was talking about things that he says

 5   are not in this case.     What I can tell you is that many,

 6   many of the decisions cited in my brief and that have

 7   been rendered across this country do interpret the exact

 8   same language as is in the Society policy, that being the

 9   business income coverage language requiring direct

10   physical loss of or damage to property.

11            What I heard from Mr. Urban was that the virus

12   is everywhere, and what I didn't hear from him is how

13   that causes damage to property or how a government order

14   causes a loss of property.     And I think that it's clear

15   from Judge Weber's decision that a government order

16   doesn't constitute a loss of property, and I realize that

17   Judge Weber is another circuit court judge in Wisconsin,

18   but he is the only judge thus far who has interpreted

19   this type of language in a policy.     He looked at

20   Society's policy in great detail, and here we're asking

21   this Court to look at Society's policy as well as the

22   allegations they pled in their complaint to see if those

23   allegations measure up.     And based on the fact that the

24   virus doesn't cause physical damage and the fact that

25   there was no loss of property in this case the plaintiff
 1   cannot survive a motion to dismiss.

 2              I just want to speak briefly about Manpower, and

 3   I did talk about it initially, but Mr. Urban claims that

 4   that is the case that this Court should look as most

 5   similar.    That case is not similar to this case because

 6   in that case there was a physical event, a collapse that

 7   caused physical damage, and that's why the insured in

 8   that case couldn't use their property.    The court

 9   specifically said there was a physical event, a collapse,

10   that caused a barrier between the plaintiff and his

11   property.    We have nothing like that here.

12              And, lastly, plaintiff talks about how some of

13   his clients or maybe even all of his clients did not do

14   take-out and delivery.    He didn't plead anything about

15   that in his complaint, and we're left with the case that

16   has Colectivo as a plaintiff, which, as I understand it,

17   is primarily a coffee and pastry-type business that

18   clearly could have served customers with take-out and

19   delivery despite the fact that they may not have been

20   allowed to have customers dine in at their restaurant.

21              I think if the Court just looks at the

22   allegations of the complaint and the language of the

23   Society policy, it should find, as most other courts have

24   found, that interpreted similar or exact same language

25   that there was no physical loss of or damage to property
 1   and that's fatal to plaintiffs' claim.

 2              Thank you, Judge.

 3              THE COURT:   Thank you, Ms. Cain.

 4              I'd like to go off the record for a moment and

 5   talk about how to proceed today.     So, madam court

 6   reporter, we're off the record.

 7              (Off the record.)

 8              THE COURT:   We're back on the record.   First of

 9   all I just want to commend counsel on both sides.      I

10   thought that the briefing and the argument were excellent

11   on this.    This is certainly an interesting and somewhat

12   novel case, and I thought that both sides have done a

13   really excellent job of presenting your side.

14              This is a motion to dismiss, and we're all well

15   aware of the legal standards on a motion to dismiss.

16   Ms. Cain references the Data Key Partners case and that

17   is certainly sort of a leading case on the standard.       A

18   motion to dismiss for failure to state a claim tests the

19   legal sufficiency of the complaint.     Plaintiffs must

20   allege facts that plausibly suggest that they're entitled

21   to relief, and that's under Data Key Partners vs. Permira

22   Advisers, LLC, which is 356 Wis. 2d 665 2014 State

23   Supreme Court case.     I note, however, that in reviewing a

24   motion to dismiss I'm required to accept as true all well

25   pleaded facts alleged in the complaint along with all
 1   reasonable inferences from those facts, and that's under

 2   both Data Key Partners and Kaloti Enterprises, Inc. vs.

 3   Kellogg Sales Company, which is a 2005 State Supreme

 4   Court case, 283 Wis. 2d 555.

 5              I am required to dismiss the claim only if it is

 6   quite clear that under no conditions can the plaintiff

 7   recover.    That's under Casteel vs. McCaughtry, 176 Wis.

 8   2d 571, a 1993 State Supreme Court case as well as myriad

 9   other cases, no doubt.

10              I also consider other important legal

11   consideration here.    The first is that it is a pretty

12   standard aspect of contract law that any ambiguity in a

13   contract is to be resolved against the drafter, and in

14   Wisconsin certainly insurance contracts should be read to

15   give the broadest possible coverage to the insured,

16   again, resolving any ambiguities in favor of the insured

17   and against the insurer who is, in fact, always the

18   drafter of the policy or at least typically the drafter

19   of the policy.    Here, while I believe the defense raises

20   a number of very interesting and perhaps ultimately very

21   fruitful defenses, both in terms of the meaning of the

22   policy language in this case and the facts surrounding

23   the Covid-19 Pandemic in Milwaukee and how it affected

24   the plaintiffs in this case, I do not believe that the

25   defendants have established what they need to establish
 1   in order to achieve a dismissal of the case at this

 2   point.    I believe it's too early and I believe that the

 3   plaintiff has offered well pled allegations that

 4   certainly resolving any inferences and any ambiguities in

 5   the plaintiffs' favor as I must at this point, are

 6   sufficient to state a claim in this case.

 7             So first let me talk about some of what I see as

 8   the ambiguities in the policy language.     On the policy

 9   language applies here only if there is a covered cause of

10   loss.    So there's only coverage if there's a covered

11   cause of loss, and that is defined in the policy as

12   direct physical loss.    Direct -- and essentially the

13   defense argues that there's no direct physical loss

14   that's been pled here, and therefore the plaintiffs' case

15   must fail at this point.    Direct physical loss is not a

16   term that's defined in the policy.    And in this case --

17   and I don't think it's entirely clear what it means at

18   this point.    Here, defense counsel has both in its

19   briefing and during today's argument has often conflated

20   the term "direct physical loss" with "damage."     So

21   essentially asserts that direct physical loss is to be

22   some kind of physical damage to the property.     If you

23   look, though, elsewhere in the policy, there is a second

24   sort of definition or separate policy language that

25   states that the insurer will pay for loss of income, for
 1   example, that is due to direct physical loss of or damage

 2   to covered property.   So elsewhere in the policy there's

 3   a definition or use of the term "direct physical loss"

 4   used as well as the term "damage" to the covered

 5   property.   So it would seem that looking at that direct

 6   physical loss must be something other than damage or the

 7   use of the word damage in that policy language would be

 8   surplus language, and one does not construe contract

 9   language so as to allow any of the material language to

10   be surplus language.   So I don't think that it's so clear

11   that direct physical loss actually requires damage to the

12   covered property.

13           I think that other terms in the policy are also

14   somewhat ambiguous, including the question of what is a

15   dangerous condition in the premises?   That language is

16   contained in the contamination clause, and an issue that

17   didn't receive a lot of attention in the briefs and I

18   think received almost no attention in today's arguments

19   the meaning of the language contained in the exclusions

20   in the policy.   So I think that there is various

21   ambiguous language in the policy that under Wisconsin law

22   is to be construed against the insurer and that I think

23   forecloses a dismissal today based on that contract

24   language.

25           I think that discovery is necessary before sort
 1   of discovery and perhaps further briefing applying the

 2   particular facts of this case to the policy language are

 3   necessary before the Court makes a decision ultimately as

 4   to whether the policy language applies to the

 5   circumstances here.

 6            In talking about -- speaking of applying the

 7   policy language to the circumstances here, you know, I

 8   think Mr. Urban has sort of put his finger on the issue

 9   here.   Each party states a number of cases around the

10   country, both in connection with Covid-19 and business

11   losses, both those recent cases and other cases involving

12   other types of business losses.   So the parties have

13   cited myriad cases from throughout the country holding

14   that certain types of losses are or are not covered under

15   certain policy language.

16            I would say the very fact that there are many

17   cases coming out in many different respects on these

18   types of issues illustrates the fact that the legal

19   issues to be decided here tend to be pretty fact

20   specific.   You tend to look pretty carefully at the

21   specific policy language and the specific facts, the

22   specific type of loss and type of damages as a result of

23   that loss at issue in the case.

24            I think the fact that there are so many

25   different cases that each party has been able to find
 1   from all over the country to try to illustrate its case

 2   simply demonstrates that this is an issue that needs to

 3   be decided on a motion to dismiss, that the issues around

 4   the nature of the policy language here and the particular

 5   facts present here are such that the case is not amenable

 6   to decision on a motion to dismiss.

 7            And I note, in particular, that the parties sort

 8   of differ regarding the upshot of the Manpower case and I

 9   think part of the reason for that difference is that it's

10   not clear whether this case, the degree to which this

11   case is like the Manpower case or not like the Manpower

12   case and what aspects of the holding in Manpower are

13   really applicable here, and I think it's difficult to

14   make those decisions without factual discovery and

15   without an opportunity to develop the facts in this case,

16   both on the part of the plaintiff and on the defense.

17            I think that certain case law that's been cited

18   isn't particularly helpful at this point in the

19   litigation.   For example, the defense cites the Wisconsin

20   Label Corp. case which basically holds that the word

21   "physical" has a meaning that it's not surplusage, that

22   it means physical.   And I don't disagree that in the

23   policy here the word "physical" has meaning, but I don't

24   believe that the Wisconsin Label Corp. particularly

25   instructive at this phase in the case regarding what the
 1   meaning of the term "direct physical loss" is in

 2   connection with this particular insurance policy.

 3            Similarly, I'll note just sort of as an another

 4   example, the defense offers the General Casualty vs.

 5   Rainbow Insulators case which basically said that the

 6   term "physical injury to tangible property is

 7   unambiguous," but that is a different phrase.   That's a

 8   different term than the one used in the policy here, so

 9   while the word "physical" used together with "injury to

10   tangible property" may well be unambiguous in connection

11   with the policy at issue in the General Casualty Company

12   case, I don't believe that the holding in that case is

13   particularly instructive in this one where there's really

14   entirely different policy language.

15            You know, and just to remark on the county case.

16   That's certainly an interesting and not unimportant case

17   in the context of this one, both because it involves

18   another policy issued by the defendant in this case and

19   because it's the only other case that's been decided on

20   this issue so far in the State of Wisconsin, and I

21   certainly have all respect for my colleague Judge Weber

22   in Door County.   I don't believe that it is necessarily

23   clear -- and, first of all, obviously, we all know he's

24   another circuit court judge.   His decision is by no means

25   binding on me, both because it's not published as circuit
 1   court decisions in Wisconsin never are, and because he is

 2   not an appellate court that is at a higher level than I

 3   am, but I certainly do take into account the decisions

 4   that my colleagues make.   I think that it's important to

 5   consider the analysis and the logic brought to bear by

 6   other people who have looked at these issues.   I don't

 7   believe that it's particularly clear that Judge Weber's

 8   analysis applies in this case partly because although the

 9   policy language may be the same, I don't believe the

10   allegations are necessarily the same.   And I will admit

11   that I have not had the opportunity to go back and pull

12   out the complaint in that case and sort of parse through

13   it and compare it to this one, but I think it is likely

14   that the allegations are different in many respects.

15           And, in any case, I do, as I've sort of alluded

16   to you already, I do believe that to make a ruling at

17   this point, at the motion to dismiss phase, concerning

18   the meaning of the policy language and the strength, I

19   should say, of the plaintiffs' allegations in its type of

20   loss, I think necessarily requires some degree of

21   resolution of ambiguities, including resolution of

22   ambiguities in favor of the defense and decision on

23   certain factual issues, neither of which I think are

24   appropriate, and I think we would all agree that neither

25   of which are appropriate on a motion to dismiss.
 1            So looking at plaintiffs' allegations, I do

 2   think that the plaintiff has included certain well pled

 3   allegations that state a claim in this case.   They

 4   include allegations that Covid created the physical loss,

 5   essentially the dining area, that Covid created a

 6   physical danger in and around the plaintiffs' premises,

 7   and the defense essentially argues that these allegations

 8   are speculative, and therefore they are not well pled

 9   allegations that this Court should consider on a motion

10   to dismiss.

11            However, the plaintiff includes several pages of

12   scientific and factual allegation to support that

13   allegation, that, in fact, Covid was widespread and

14   likely was present in the plaintiffs' restaurants and the

15   plaintiffs' premises at the time of the governor's March

16   2020 orders in this case.   And so I don't believe those

17   allegations are speculative at this time.

18            And I should note -- and I do want to sort of

19   note as an aside the defense has cited certain cases from

20   other states that essentially stand for the proposition

21   that the presence of microbial or viral contamination

22   cannot be considered a physical loss.   I don't think

23   those cases are necessarily applicable here.   Here Covid

24   presents or potentially presents a particular type of

25   harm in that it's not something that's sort of present on
 1   the surfaces of premises or in the HVAC equipment in

 2   premises can be cleaned and then that's that.     It is a

 3   contamination that potentially comes into the dining area

 4   with any given patron of a restaurant or eating

 5   establishment and sort of is newly present potentially

 6   with anybody who comes in and sits down and takes their

 7   mask off and enjoys their meal while perhaps talking with

 8   their friends or family.     So at this point I don't think

 9   that we can definitively say that we must follow other

10   cases that hold that to sort of the presence of microbial

11   or viral contamination that can be cleaned and dealt with

12   forecloses a claim for loss to the eating area in this

13   case, to the dining area.

14           So I don't believe that the allegations that

15   there was an actual physical loss, a direct physical loss

16   of at least a portion of the covered premises, are

17   speculative at this point.     Certainly the defense raises

18   interesting and very material factual arguments, and

19   those are arguments that I think are appropriately made

20   at some point in this lawsuit, but it is certainly not

21   the rule of this Court at this point to resolve factual

22   disputes, and so I don't believe that the defendant's

23   factual arguments are really appropriately taken up at

24   this point.

25           I also think that the plaintiff has at least
 1   potentially alleged that the governor's order caused a

 2   physical loss of its dining areas.    The allegation is

 3   that the governor prohibited dining in any restaurants,

 4   and although the defendant essentially says, "Well, that

 5   wasn't really a physical loss of those areas.    You could

 6   use those areas for other things.    You could still

 7   continue your business unabated and in another manner,"

 8   those again bring factual issues to bear that are not

 9   appropriately considered by this Court in connection with

10   a motion to dismiss.

11           Finally, I would note that among other things I

12   think the plaintiff has appropriately alleged that the

13   presence of or the potential for Covid in the room

14   created a dangerous condition that caused the closing of

15   the dining room.   It may have caused the closing of the

16   dining room on the plaintiff or plaintiffs' own action,

17   may have caused the closing of the dining room as a

18   result of the governor's order, but I do think there are

19   allegations that would bring the contamination clause in

20   the policy to bear because I think there are allegations

21   that there was a potential and that there is a potential

22   for Covid and that that created a dangerous condition in

23   the premises.   I want to make clear that it is not my job

24   in connection with a motion to dismiss to resolve

25   conflicting factual or conflicting legal arguments.
 1   There are arguments that the defense has made that may

 2   well bear fruit down the road in connection with perhaps

 3   limiting a class, perhaps in connection with summary

 4   judgment, and perhaps if the case gets this far in

 5   connection with argument concerning how I should instruct

 6   the jury in connection with these claims, but I do

 7   believe that the complaint contains well pleaded

 8   allegations that if proven true would feasibly allow a

 9   right of recovery for the plaintiffs, and so I will

10   decline to dismiss the case at this time.

11           With that, Mr. Urban, would you be so kind as to

12   submit a proposed order for my signature?

13           MR. URBAN:   Yes, and customarily I just say for

14   the reasons in the pleadings and the reasons on the

15   record and I can even share that with Ms. Cain and her

16   team in advance.   I just don't like to quibble.

17           THE COURT:   No, I agree.   I would prefer to keep

18   it simple and state that it's for the reasons stated on

19   the record.   You can either just submit it under the

20   five-day rule or with a letter saying you've shown it to

21   defense counsel and they approve as to the form.

22           So, with that, I think we need to make clear

23   when the defense will file an answer to the complaint.

24           Ms. Cain, is ten days enough or would you ask

25   for more time?
 1           MS. CAIN:    I'd like a little more time than

 2   that, Your Honor.    Could we have, say, 21 days?

 3           THE COURT:    That's fine.    Why don't we say

 4   March 1st, just to give you kind of a round date?

 5           MS. CAIN:    That's fine.

 6           THE COURT:    Mr. Urban, I assume you'd have no

 7   objection to that?

 8           MR. URBAN:    No, not on those kind of things.

 9   And I will say, even in this case, we sort of grant each

10   other some extensions and so forth so I prefer to

11   practice that way.

12           THE COURT:    Absolutely.    I do want to get us

13   moving because I do have another case waiting for me, so,

14   Mr. Urban, if you could include in your proposed order

15   that the defendant shall file an answer by March 1st that

16   would be great.

17           Let's set a scheduling conference in late March,

18   early April somewhere.    And here's where madam clerk is

19   frantically looking at my calendar trying to figure out

20   where she can fit something in.

21           Although, we had that jury trial go away and

22   perhaps set it that week.

23           THE CLERK:    We can do a scheduling

24   conference.   How is Thursday, March 18th at 9:00 a.m.?

25           THE COURT:    Would that work for everybody?
 1            MR. URBAN:    I have an 8:30 motion by Zoom in

 2   Dane County.   I would think it would be over by 9:00.

 3   Can we do 9:30?

 4            THE CLERK:    9:30 a.m.

 5            MS. CAIN:    That's fine, too.

 6            THE COURT:    You sure that's enough time,

 7   Mr. Urban?

 8            MR. URBAN:    You could give me more time.      I just

 9   don't know if courts run behind.

10            THE CLERK:    Can we set it at 10:30?

11            MR. URBAN:    That's good.

12            MS. CAIN:    That's fine.

13            THE COURT:    Let's make it 10:30 just so we don't

14   run the risk of falling behind if Dane County is behind

15   or there are Zoom issues or it runs long as today's

16   did.   Anything else today?

17            MR. URBAN:    No, nothing from plaintiffs.

18            MS. CAIN:    Nothing from us.      Thank you.

19            THE COURT:    Excellent.     Thank you, everybody.   I

20   hope you all have a good weekend.

21            MS. CAIN:    Thanks.   You, too.

22            MR. URBAN:    Bye.

23            THE COURT:    Bye.

24            (Proceedings concluded)

25
 1   STATE OF WISCONSIN     )

 2                          ) S.S.

 3   COUNTY OF MILWAUKEE    )

 4

 5            I, GEORGENE L. LITTLEFAIR, C.S.R., an official

 6   court reporter, in and for the Circuit Court of Milwaukee

 7   County, do hereby certify that the foregoing is a true

 8   and correct transcript of all the proceedings had and

 9   testimony taken in the above-entitled matter as the same

10   are contained in my original machine shorthand notes on

11   the said trial or proceeding.

12

13

14                    Dated February 1, 2021

15

16

17                        Georgene L. Littlefair

18                    (Electronically Signed)

19

20

21

22

23

24

25
